Knowlton, J.
The only question in this case is whether the description of property in the petitioner’s statement, filed in the registry of deeds, was sufficient to answer the requirements of the statute. Such a description should be “ sufficiently accurate for identification.” ' Pub. Sts. c. 191, § 6. But § 8 of the same chapter provides, that “ the validity of the lien shall not be affected by any inaccuracy in the statement relating to the property to be covered by it, if such property can be reasonably recognized from the description.”
In the case at bar, the name of the owner was' given only according to the best knowledge and belief of the petitioner, and it turned out that he was mistaken. While, to conform to the law, the owner’s name should always be given in the statement if possible, the omission of it, or a mistake in it, if it is not known to the claimant, is not necessarily fatal to the lien. McPhee v. Littlefield, 145 Mass. 565. An incumbrance created by filing a statement claiming a lien can in no event remain long before the lien is enforced by proceedings in court. The possible existence of such an incumbrance is commonly suggested by the condition of the property so far as to put purchasers upon inquiry; and the statute contemplates that one examining a title may find it necessary to look beyond the names indexed in the- registry to the descriptions of the lands in the statements recently filed.
By the description before us, one is directed to that part of *284Englewood Avenue which lies between Roxbury Avenue and Beacon Street. He is told that the lot is situated near Roxbury Avenue. As' if to indicate that the description may be indefinite, or inaccurate in other particulars, it is said that the lot “ may be identified by the house standing thereon, the first two stories being of stone and the third story of wood.” The description of the house was not inaccurate nor misleading. If the lower part of it was properly called a basement, it was, according to the definitions of lexicographers and the common understanding of the word, a story of the building. This house was about three hundred feet northerly of Englewood Avenue, and with open land between it and the avenue. Up to this point there was no error in the description, either of the house or of the lot. Moreover, there was “ no other house anywhere in the vicinity answering at all to such description.”
If it were not for the inaccuracies hereafter to be referred to, there could be no doubt of the sufficiency of this description. The fact that the limits and boundaries of the lot were not set out in the statement is immaterial, if, upon identifying the place, they could with reasonable effort have been otherwise ascertained. And it is probable that the extent of the lot upon which the house stood was either apparent, or could readily have been determined from the way in which the land was used, or from recorded deeds, or in some other way.
Were there such errors in the description that the court could say, as matter of law, that the lot could not be reasonably recognized ? The error in name could not have been very important in relation to identification ; for the name purported to be given only to the best of the petitioner’s knowledge and belief, and the name used was that of a person who was called the owner of the house in the plans and specifications, and who had such relations to the property that the petitioner then supposed him to be the owner of the lot. The language of the description implied that the lot was on the line of Englewood Avenue, when in fact there was other land between it and the avenue. But from the evidence, the jury might have thought that, to the eye of an observer, the house appeared to be on a lot which was on the line of the avenue. It was said to be the first house from Roxbury Avenue, and it appears that the erection of another *285house was then going on, and had proceeded up to the second story, and that, if both were to be counted as houses on Englewood Avenue, this would be the second. So it was said that this was the second from Beacon Street, while there was a house on the lot at the corner of Beacon Street and Englewood Avenue, which, if counted as on the avenue, would make this the third. But none of these houses could have been mistaken for that named in the statement.
A majority of the court are of opinion that it was for the jury to interpret the evidence, and apply the description to it, and determine upon the facts, as they might find them, whether the lot could have been reasonably recognized from the description taken as a whole. Exceptions sustained.